200 S.E.2d 641 (1973)
284 N.C. 306
R. E. ATKINS, Trustee of Little Mountain Baptist Church, et al.
v.
C. L. WALKER et al.
No. 69.
Supreme Court of North Carolina.
December 12, 1973.
*645 White & Crumpler by James G. White and Michael Lewis, Winston-Salem, for plaintiff appellants.
Seawell, Pollock, Fullenwider, Van Camp & Robbins, by H. F. Seawell, Jr., Carthage, for defendant appellees.
LAKE, Justice.
In Reid v. Johnston, 241 N.C. 201, 85 S.E.2d 114 (1954), this Court affirmed a judgment to the effect that a minority of the members of the North Rocky Mount Missionary Baptist Church were the true congregation thereof and entitled, as against the majority, to the use and possession of the church property. Speaking through Justice Parker, later Chief Justice, the Court recognized that, "nothing else appearing," the majority of the members of a self-governing Missionary Baptist church is entitled to control the church property. The Court then said:
"While it is true the membership of the North Rocky Mount Missionary Baptist Church is a self-governing unit, a majority of its membership is supreme and is entitled to control its church property only so long as the majority remains true to the fundamental faith, usages, customs, and practices of this particular church, as accepted by both factions before the dispute arose. [Citations omitted.] [Emphasis added.]
"A majority of the membership of the North Rocky Mount Missionary Baptist Church may not, as against a faithful minority, divert the property of that church to another denomination, or to the support of doctrines, usages, customs and practices radically and fundamentally opposed to the characteristic doctrines, usages, customs and practices of that *646 particular church, recognized and accepted by both factions before the dissension, for in such an event the real identity of the church is no longer lodged with the majority group, but resides with the minority adhering to its fundamental faith, usages, customs and practices, before the dissension, who, though small in numbers, are entitled to hold and control the entire property of the church."
As authority for this proposition the Court cited Dix v. Pruitt, 194 N.C. 64, 138 S.E. 412 (1927), which involved a controversy in a Primitive Baptist church concerning the calling to its pastorate of a minister who had been expelled by another Primitive Baptist church. According to the evidence in Dix v. Pruitt, supra, the then long established rule, apparently unwritten, of the Primitive Baptist denomination was that no Primitive Baptist church could call to its pastorate one who had been expelled from another Primitive Baptist church, until such person was readmitted to the church which had so expelled him. In Dix v. Pruitt, supra, this Court held there was sufficient evidence in the record before it on the appeal to justify submitting to the jury this issue: "Were the plaintiffs [the minority] and those united with them the sole and only members of the Dan River Primitive Baptist Church on October 9, 1923?" (Emphasis added.) The jury answered that issue in the affirmative. In affirming the judgment upon the verdict, this Court said, through Justice Brogden:
"All Baptist Churches have the congregational system of government. They are independent sovereignties and exclusively self-governing units. * * * Hence it must necessarily follow that a majority of the membership, in any given congregation, nothing else appearing, is entitled to control the church property and direct and control the administrative affairs of the congregation. But it is equally true that each church or congregation is an orderly unit, as well as a self-governing unit, and that there are certain fundamental faiths, immemorial customs, and usages and uniform practices which form a part of the church life and constitute an integral part of its function. [Emphasis added.]
"In other words, a majority in a Baptist Church is supreme, or a `law unto itself' so long as it remains a Baptist Church or true to the fundamental usages, customs, doctrine, practice, and organization of Baptists. * * *
"It is the duty of this court to determine the merits of the controversy upon the record as presented. If the testimony in this particular record is to be believed, then there is a limitation to the independent sovereignty of a Primitive Baptist Church, and that limitation is the order, practice, and doctrine of the denomination, or to state the proposition differently, according to the testimony in the record before us, a Primitive Baptist Church is a sovereign, self-governing unit so long as it remains in the order, practice, and doctrine prescribed by the written and unwritten law."
It will be observed that in Reid v. Johnston, supra, this Court applied to a Missionary Baptist church the rule laid down in Dix v. Pruitt, supra, concerning a Primitive Baptist church, with the modification that in the Missionary Baptist church the determinative faiths, doctrines and practices are those of the local church. It is also to be noted that, according to the record in Dix v. Pruitt, supra, the Primitive Baptist churches, collectively, exercised some measure of control over who might be called to the pastorate of a local church. Thus, the Primitive Baptist churches were shown by the record in Dix v. Pruitt, supra, to be, in part, connectional in their government. A denomination may be, in its government, congregational in part and connectional in part. See Conference v. Creech, 256 N.C. 128, 140, 123 S.E.2d 619, which involved a Free Will Baptist church. In this respect, and in others, there are differences between the several *647 bodies of Baptist churches. Missionary Baptist churches are completely congregational in government. See: Baker, a Baptist Source Book (Broadman Press, 1966), p. 200; Annual of the Southern Baptist Convention, 1925, pp. 71-76, Article 22; Annual of Southern Baptist Convention, 1963, pp. 261-281, Article XIV; McDaniel, The People Called Baptists (published by Sunday School Board of the Southern Baptist Convention, 1925), pp. 43, 48; Encyclopedia of Southern Baptists (Broadman Press, 1958), pp. 140, 148, 277, 281; Semple, History of the Rise and Progress of the Baptists in Virginia (Beale's Edition, 1894), p. 62; Ryland, The Baptists of Virginia (1955), pp. 205, 206; Paschal, History of North Carolina Baptists (published by the General Board, North Carolina Baptist State Convention, 1930), p. 7.
The rule thus stated in Dix v. Pruitt, supra, was, itself, a departure from Trustees v. Seaford, 16 N.C. 453 (1830), apparently the first case to reach this Court concerning rights in the property of a divided church, in that instance a Lutheran church. There, this Court, then consisting of Chief Justice Henderson and Justices Hall and Ruffin, speaking through Justice Hall, after expressing the opinion that the grantor in the deed to the church would have had no claim, said:
"If the grantor has no right, on what foundation does the plaintiffs' claim rest? It appears that they are seceders from the church, and are not the trustees or representatives of it; that they were a minority of the members before their secession. Had they remained in the church, they must have yielded to the government of the majority. Much less can they have any control over it when they are no part of it.
* * * * * *
"With respect to the allegation made by the plaintiffs that the defendants, or the church which they represent, have strayed from the true faith, or that errors have crept into the church government, the answer is that on that question it is not for them nor this Court to decide."
The above quoted pronouncements by this Court in Reid v. Johnston, supra, and in Dix v. Pruitt, supra, have been relied upon and followed in a number of more recent decisions of this Court. See: Paul v. Piner, 271 N.C. 123, 155 S.E.2d 526 (1967) (Free Will Baptist); Conference v. Piner, 267 N.C. 74, 147 S.E.2d 581 (1966) (Free Will Baptist); Conference v. Miles, 259 N.C. 1, 129 S.E.2d 600 (1963) (Free Will Baptist).
An earlier dictum in Kerr v. Hicks, 154 N.C. 265, 70 S.E. 468 (1911) (Missionary Baptist), cited with approval in Western North Carolina Conference v. Tally, 229 N.C. 1, 47 S.E.2d 467 (1948) (Christian), states, "In church organizations, those who adhere and submit to the regular order of the church, local and general, though a minority, are the true congregation." This is a quotation from Roshi's Appeal, 69 Pa. 462, which dealt with a controversy in the German Reformed Church, a connectional denomination. The only other authorities cited by this Court in Kerr v. Hicks, supra, in support of this statement are Gable v. Miller, 10 Paige Ch. 627 (N.Y. Chancery Court, 1844), which also concerned a controversy in the German Reformed Church, and General Assembly of Free Church of Scotland et al. v. Overtoun et al., L.R.1904, Appeal Cases 515 (House of Lords, 1904), which dealt with a controversy in the Free Church of Scotland, a connectional denomination. Thus, the cited authorities for the quoted statement dealt with situations quite different from that presented by a division among the members of a local church having a completely congregational government.
In 1969 the Supreme Court of the United States rendered its decision in Presbyterian Church in the United States v. Mary Elizabeth Blue Hull Memorial Presbyterian Church, et al., 393 U.S. 440, 89 S. Ct. 601, 21 L. Ed. 2d 658. In that case two local *648 Presbyterian churches in Georgia withdrew from the hierarchical general church organization due to their belief that certain actions and pronouncements of the general church were violations of that organization's constitution and were departures from doctrines and practices in force at the time of the affiliation of the two local churches with the general church. The ministers of the two local churches and the majority of the ruling elders thereof renounced the jurisdiction and authority of the general church over them. A commission of the general church proceeded to take over the properties of the local churches, which filed suits to enjoin the general church from trespassing. The trial court submitted the case to the jury on the theory that the law of Georgia implies a trust of local church property for the benefit of the general church on the sole condition that the general church adhere to its tenets of faith and practice existing at the time of affiliation by the local churches. The jury returned a verdict for the local churches and the trial court, thereupon, adjudged that the implied trust had terminated, and enjoined the general church from interfering with the use by the plaintiffs of the properties in question. The Supreme Court of Georgia affirmed. The Supreme Court of the United States reversed the decision of the state court, saying, through Mr. Justice Brennan:
"The question presented is whether the restraints of the First Amendment, as applied to the States through the Fourteenth Amendment, permit a civil court to award church property on the basis of the interpretation and significance the civil court assigns to aspects of church doctrine. * * *
"It is of course true that the State has a legitimate interest in resolving property disputes, and that a civil court is a proper forum for that resolution. Special problems arise, however, when these disputes implicate controversies over church doctrine and practice. * * *
"Thus, the First Amendment severely circumscribes the role that civil courts may play in resolving church property disputes. It is obvious, however, that not every civil court decision as to property claimed by a religious organization jeopardizes values protected by the First Amendment. Civil courts do not inhibit free exercise of religion merely by opening their doors to disputes involving church property. And there are neutral principles of law, developed for use in all property disputes, which can be applied without `establishing' churches to which property is awarded. But First Amendment values are plainly jeopardized when church property litigation is made to turn on the resolution by civil courts of controversies over religious doctrine and practice. If civil courts undertake to resolve such controversies in order to adjudicate the property dispute, the hazards are ever present of inhibiting the free development of religious doctrine and of implicating secular interests in matters of purely ecclesiastical concern. Because of these hazards, the First Amendment enjoins the employment of organs of government for essentially religious purposes [citations omitted]; the Amendment therefore commands civil courts to decide church property disputes without resolving underlying controversies over religious doctrine. * * * [Emphasis added.]
"The Georgia courts have violated the command of the First Amendment. * * * [T]he departure-from-doctrine element of the Georgia implied trust theory requires the civil court to determine matters at the very core of a religion  the interpretation of particular church doctrines and the importance of those doctrines to the religion. Plainly, the First Amendment forbids civil courts from playing such a role.
"* * * The departure-from-doctrine approach is not susceptible of the marginal judicial involvement contemplated in Gonzalez [v. Archbishop, 280 *649 U.S. 1, 50 S. Ct. 5, 74 L. Ed. 131 (1929)]. Gonzalez' rights under a will turned on a church decision, the Archbishop's, as to church law, the qualifications for the chaplaincy. It was the archbishopric, not the civil courts, which had the task of analyzing and interpreting church law in order to determine the validity of Gonzalez' claim to a chaplaincy. Thus, the civil courts could adjudicate the rights under the will without interpreting or weighing church doctrine but simply by engaging in the narrowest kind of review of a specific church decision  i.e., whether that decision resulted from fraud, collusion, or arbitrariness. Such review does not inject the civil courts into substantive ecclesiastical matters." (Emphasis added.)
The decision of the Supreme Court of the United States upon the applicability and meaning of a provision of the United States Constitution for litigation in state courts is, of course, controlling.
It follows that the above quoted passages from the opinions of this Court in Reid v. Johnston, supra, and Dix v. Pruitt, supra, may no longer be deemed authoritative in litigation concerning the use and control of church property when a division has arisen in the membership of the church. This is true whether the government of the church in question be congregational or connectional.
It nevertheless remains the duty of civil courts to determine controversies concerning property rights over which such courts have jurisdiction and which are properly brought before them, notwithstanding the fact that the property is church property. Neither the First Amendment to the Constitution of the United States nor the comparable provision in Article I, Section 13, of the Constitution of North Carolina deprives those entitled to the use and control of church property of protections afforded by government to all property owners alike, such as the services of the Fire Department, police protection from vandals and trespassers or access to the courts for the determination of contract and property rights. It is expressly so noted in the above mentioned decision of the Supreme Court of the United States. See also, Everson v. Board of Education, 330 U.S. 1, 16, 67 S. Ct. 504, 91 L. Ed. 711 (1947). What is forbidden by the First Amendment, as now interpreted, is a determination of rights to use and control church property on the basis of a judicial determination that one group of claimants has adhered faithfully to the fundamental faiths, doctrines and practices of the church prior to the schism, while the other group of claimants has departed substantially therefrom. Pressed to its logical conclusion, such a judicial inquiry becomes a heresy trial. Such trials may not properly be conducted by any civil court, state or Federal, in view of the First Amendment to the United States Constitution and Article I, Section 13, of the Constitution of North Carolina.
We are not here concerned with the construction and enforcement of the provisions of a deed or will creating an express trust for the benefit of members of a religious congregation adhering to specified doctrines or practices or organizational affiliations. In this respect, the present case is distinguishable from Western North Carolina Conference v. Tally, supra; Williams v. Williams, 215 N.C. 739, 3 S.E.2d 334 (1939); and Nash v. Sutton, 117 N.C. 231, 23 S.E. 178 (1895). Likewise, we do not have before us a claim of a grantor, or his representatives, or of the heirs or residuary legatee of a testator, that the title to the property conveyed or devised to a religious body has reverted to him, or them, by reason of the termination of a defeasible fee or the termination of a trust. See Trustees v. Seaford, supra.
The record before us does not show how the Little Mountain Baptist Church acquired title to, or a beneficial interest in, the property, except that the land on which the buildings have been erected was "given" by the father of one of the *650 plaintiffs. The clear inference in the record is that the church has named trustees, pursuant to G.S. § 61-I, who hold the legal title but have no right of control "as against the governing body of the church." See North Carolina Christian Conference v. Allen, 156 N.C. 524, 72 S.E. 617 (1911). Thus, the right to use and control the properties is in "the governing body" of the Little Mountain Baptist Church.
The function of the courts in this litigation is to determine: (1) Who constitutes the governing body of this particular Missionary Baptist church, and (2) who has that governing body determined to be entitled to use the properties. These determinations must be made pursuant to "neutral principles of law, developed for use in all property disputes." Presbyterian Church in the United States v. Mary Elizabeth Blue Hull Memorial Presbyterian Church et al., supra. That is, these questions must be resolved on the basis of principles of law equally applicable to the use of properties of an unincorporated athletic or social club.
It is clearly shown in the record that, prior to the commencement of the dissension in the church, it was, in organization, a typical Missionary Baptist church. Consequently, its governing body was its congregation and the determinations of that body were properly to be made in a meeting of the congregation in which every member, irrespective of age, sex or other circumstance, was entitled to vote, a majority vote determining the question.
"A Baptist church is a domocracy in which every member has an equal voice." Paschal, History of North Carolina Baptists (1930), p. 8. "In a Baptist church equal suffrage is the right of young and old, rich and poor, male and female. Every member is entitled to a voice and vote. * * * Today, Baptist churches have absolute control over their affairs and elect their own officers as did those in the days of the apostles." McDaniel, The People Called Baptists (1925), pp. 43, 48. "Each local church is a self-governing unit. No outside authority, board, conference, association, convention, or individual can exercise authority over the affairs of a Baptist church. * * * Baptist churches are related to other Baptist churches in associations, conventions and alliances; but this relation is purely voluntary and advisory. Within the membership of a church all are equal. * * * Operating as a simple democracy, the church decides matters by the vote of the congregation after full, free and open discussion. Under Baptist procedure the majority rules. * * * Participation in the affairs of the denomination by any church is voluntary. The church may identify itself with the denomination or withdraw such identification. The church may co-operate with any program of the denomination or refuse to co-operate." Encyclopedia of Southern Baptists (1958), p. 148. "Early Baptists and their successors have also consistently defended the doctrine of the autonomy of the local church. Each local congregation within the Baptist fellowship is competent to order its own affairs under the leadership of the Holy Spirit. * * * The local church is free to purge itself by means of spiritual discipline of unworthy or heretical members." Encyclopedia of Southern Baptists (1958), p. 281.
Thus, the governing body of the Little Mountain Baptist Church before the dissension therein arose, and now, was and is the congregation of that church. It had the right, by a majority vote, in a duly called and conducted meeting of the congregation, to adopt a constitution and by-laws of its own choice for its own government and to call to its pastorate the man of its choice. By a constitution, so adopted, it could impose reasonable limitations upon the right to vote in its meetings. By vote of a majority in a meeting duly called and conducted, according to its own established procedures, it could disassociate itself from other Baptist churches and organizations thereof and could determine what contributions, if any, it would make *651 to any or all activities of such associations. By a majority vote in a meeting duly called and conducted, according to its own properly adopted procedures, it could determine what literature, if any, should be used in its Sunday School and other activities.
It is open to a minority group, however small, to contest the validity of an action of the congregation, affecting such minority's right to use the church properties and to participate in the activities of the church, by showing that such action was not taken in a meeting duly called and conducted according to the procedures of the church, themselves properly adopted and then in effect. "Where civil contract or property rights are involved, the courts will inquire as to whether the church tribunal acted within the scope of its authority and observed its own organic forms and rules." Conference v. Creech, supra; Conference v. Miles, supra; McDaniel v. Quakenbush, 249 N.C. 31, 105 S.E.2d 94 (1958); 66 Am.Jur.2d, Religious Societies, § 46; 76 C.J.S. Religious Societies § 86.
There are allegations in the complaint, and there is evidence in the record, that at some meetings of the congregation, when standing votes were taken, persons not members stood with the majority, but there is no allegation or evidence that on any of these occasions the question was not carried by a majority of persons eligible to vote thereon. There is nothing in the record to suggest that any action of which the plaintiffs complain was not taken at a meeting of the congregation duly called, convened and conducted according to the properly established procedures of the church then in effect.
In fairness to the learned trial judge, it should be stated that the issues submitted to the jury were consistent in form with the above quoted passages in Reid v. Johnston, supra, and in Dix v. Pruitt, supra. However, in the light of Presbyterian Church in the United States v. Mary Elizabeth Blue Hull Memorial Presbyterian Church et al., supra, we now hold that these issues are not proper for determination by judicial proceedings in controversies concerning the right to use and control church property.
The Court of Appeals properly reversed the judgment of the Superior Court and remanded the matter for further proceedings. These will be not inconsistent with the opinion of the Court of Appeals or with this opinion.
Affirmed.